        Case 1:19-cr-00373-PGG Document 227 Filed 01/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                     v.
                                                               No. 19 Cr. 373
MICHAEL AVENATTI,

                             Defendant.


                     MOTION TO QUASH SUBPOENA TO TESTIFY

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law, interested

party John Stovall will move this Court before the Honorable Paul G. Gardephe at the United

States Courthouse, 40 Centre Street, Courtroom 110, New York, New York 10007, for an Order

quashing the Rule 17(c) subpoena served on him by Defendant Michael Avenatti.



       Dated: January 30, 2020                     Respectfully submitted,

                                                   /s/ Peter M. Skinner
                                                   Peter M. Skinner
                                                   Andrew Z. Michaelson
                                                   David L. Simons
                                                   BOIES SCHILLER FLEXNER LLP
                                                   55 Hudson Yards
                                                   New York, NY 10001
                                                   (t) +1 212 446 2300
                                                   (f) +1 212 446 2380

                                                   Attorneys for John Stovall
         Case 1:19-cr-00373-PGG Document 227 Filed 01/30/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2020, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.

                                                     /s/ Peter M. Skinner
                                                     Peter M. Skinner




                                                    2
